DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims (1-3, 9, 15-17) are objected to because of the following informalities:  
In claims (1, 9, 15), the limitation of “a processor to couple to a memory and to” should be rewritten as “a processor coupled to a memory and configured to”.  
In claims (2-3, 16-17), the limitation of “wherein the processor is to” should be rewritten as “wherein the processor is further configured to”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (15, ) are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (hereinafter Peng)(US Publication 2020/0250497 A1)
Re claim 15, Peng discloses an information processing apparatus, comprising: a processor to couple to a memory and to (See fig. 11 where it teaches a processor and a memory), extract a plurality of sample pairs of features of a training sample image among a plurality of training sample images for calculating mutual information between a pair of features, from each pair of features among at least one pair of features among at least two features of the training sample image, the at least two features obtained by a classifying device having been trained. (See ¶s 50, 72-73, 74-75 where it teaches training a neural network model mainly 
But the reference of Peng fails to explicitly teach input the plurality of sample pairs of features into a machine learning architecture corresponding to the pair of features, to calculate an information loss between the pair of features; adjust parameters of the machine learning architecture by minimizing a sum of information losses of the plurality of training sample images, to obtain the machine learning architecture having been trained; and calculate an information loss of each training sample image of the plurality of training sample images with the machine learning architecture having been trained, and to judge a difficulty of a training task based on a mean value of the information losses of the plurality of training sample images.
However, the reference of Peng does suggest input the plurality of sample pairs of features into a machine learning architecture corresponding to the pair of features, to calculate an information loss between the pair of features (See ¶ 79 where it teaches a process of neural network training or optimization is a process of minimizing the loss function.); adjust parameters of the machine learning architecture by minimizing a sum of information losses of the plurality of training sample images, to obtain the machine learning architecture having been trained (See ¶ 50, 77, 79 where it teaches updating parameters in each layer through backpropagation of a gradient of the cost function, to adjust the weight of the initial neural network model until the loss function of the neural network model meets a convergence condition; a process of neural network training or optimization is a process of minimizing the loss function); and calculate an information loss of each training sample image of the plurality of training sample images with the machine learning architecture having been trained (See ¶s 50, 77, 79 where it teaches updating parameters in each layer through backpropagation of a gradient of the cost function, to adjust 
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Peng, in the manner as claimed, for the benefit of reducing the training difficulty. (See ¶ 93)

Re claim 18, Peng discloses wherein the at least one pair of features includes adjacent features among the features obtained by the classifying device having been trained. (See ¶ 75)

Re claim 19, Peng discloses wherein each feature among the at least two features is a three-dimensional feature. (See ¶ 27, 32-33)

Re claim 20, Peng discloses wherein the machine learning architecture is a neural network architecture. (See ¶ 29-30)

Allowable Subject Matter
Claims (1-14) are allowed.
Claims (16-17) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art of record fails to teach the limitations of claim 16.)
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        September 8, 2021